              Case 2:11-cr-00279-TSZ Document 63 Filed 10/30/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                   )   NO. CR 11-279-TSZ
                                                 )
10                   Plaintiff,                  )
                                                 )   ORDER GRANTING UNOPPOSED
11             vs.                               )   MOTION TO MODIFY BOND
                                                 )   CONDITION
12   TYRONE HARRIS,                              )
                                                 )
13                   Defendants.                 )
                                                 )
14
15
            THIS MATTER has come on before the Court on Mr. Harris’s unopposed
16
     motion requesting a modification of his Appearance Bond, to wit, elimination of the
17
     electronic home monitoring condition. The Court has reviewed the instant motion and
18
     the record in this case and believes the requested modification is reasonably and
19
     appropriate at this time.
20
            ORDERS that the condition of electronic home monitoring be eliminated as a
21
     condition of Tyrone Harris’s Appearance Bond. Specifically, that the following
22
     language on the first page of the Appearance Bond, filed with the Court on July 16,
23
     2020 (Dkt. 57), be deleted:
24
25
26     ORDER GRANTING UNOPPOSED MOTION                         FEDERAL PUBLIC DEFENDER
       TO MODIFY BOND CONDITION - 1                               1601 Fifth Avenue, Suite 700
       (USA v. Tyrone Harris; CR11-279TSZ)                          Seattle, Washington 98101
                                                                               (206) 553-1100
                  Case 2:11-cr-00279-TSZ Document 63 Filed 10/30/20 Page 2 of 2




 1
                     The defendant shall participate in the location monitoring program with
 2
                     Active Global Positioning Satellite technology. The defendant shall
 3                   comply with a curfew as directed by the location monitoring specialist.
                     The defendant shall abide by all program requirements, and must
 4                   contribute towards the costs of the services, to the extent financially able,
 5                   as determined by the location monitoring specialist.

 6          All other conditions of Mr. Harris’s Appearance Bond previously set shall remain
 7   in effect.
 8
 9          DONE this 30th day of October, 2020.
10
11
12
                                                  A
                                                  _____________________________________
                                                  THOMAS S. ZILLY
13                                                UNITED STATES DISTRICT JUDGE
14
15
     Presented by:
16
     s/ Vanessa Pai-Thompson
17
     Vanessa Pai-Thompson
18   Assistant Federal Public Defender
     Attorney for Tyrone Harris
19
20
21
22
23
24
25
26     ORDER GRANTING UNOPPOSED MOTION                             FEDERAL PUBLIC DEFENDER
       TO MODIFY BOND CONDITION - 2                                   1601 Fifth Avenue, Suite 700
       (USA v. Tyrone Harris; CR11-279TSZ)                              Seattle, Washington 98101
                                                                                   (206) 553-1100
